Exhibit FOR IMMEDIATE RELEASE:August 7, 2008 KEY TECHNOLOGY ANNOUNCES 2 Record YTD Orders, Record Quarterly and YTD Revenues, and Record Third Quarter Backlog WALLA WALLA, WA Key Technology, Inc. (Nasdaq: KTEC) today announced sales and operating results for the third quarter of fiscal 2008 ended June 30, 2008. Net sales for the three-month period ended June 30, 2008 totaled $35.8 million, compared to $31.0 million recorded in the same quarter last year.Net earnings for the quarter were $3.0 million, or $0.53 per diluted share, compared with $2.9 million, or $0.54 per diluted share, in the same period a year ago. Net sales for the nine months ended June 30, 2008 were $93.9 million compared with $75.8 million for the comparable period in fiscal 2007.The Company reported net earnings for the fiscal 2008 nine-month period of $5.2 million, or $0.95 per diluted share, compared to $5.1 million, or $0.95 per diluted share, for the same nine-month period in fiscal 2007, which included a $750,000 gain, or $0.14 per share, from the sale of the Company’s 50% interest in its InspX joint venture. Gross profit for the third quarter of fiscal 2008 was $15.0 million compared to $12.5 million in the corresponding period last year.As a percentage of net sales, gross profit in the third quarter of fiscal 2008 was 42.0%, compared to 40.2% in the same quarter of fiscal 2007.For the 2008 nine-month period, gross profit was $37.8 million compared to $29.5 million for the same period of fiscal 2007, or 40.3% and 39.0% as a percentage of sales, respectively. David Camp, President and CEO, commented, “We are very pleased with the revenue growth of the Company.We realized strong revenue growth in North America, Europe and Latin America, primarily due to increasing focus on food quality in each of these geographic regions.Increased margins and revenues have offset our anticipated and incurred operating expense increases year to date.The growth in gross margins is primarily the result of realized manufacturing efficiencies due to higher product shipment volumes.” Operating expenses for the quarter ended June 30, 2008 were $10.9 million, or 30.5% of net sales, compared to $8.3 million, or 26.9% of net sales, in the same quarter last year.Operating expenses for the nine months ended June 30, 2008 were $31.2 million, or 33.2% of net sales, compared to $23.8 million, or 31.4% of net sales, for the corresponding period of fiscal 2007. Camp further commented, “Our increase in operating expense as a percent of net sales is primarily attributable to increases in sales expense, R&D spending and our ERP project.The sales expenses have increased due to higher sales and order volumes and a shift to an increased percentage of orders from outside sales representatives with a higher commission structure compared to orders received through direct employees.We consciously increased R&D spending with the objective and focus of bringing new products to the market sooner.” New orders received during the third quarter were $30.7 million, compared to $33.6 million in the same period last year.For the nine-month period, new orders received were $105.1 million, compared to $89.2 million for the same period in fiscal 2007.The Company’s backlog at the end of the third quarter was $42.2 million, compared to $36.7 million one year ago. David Camp concluded, “Our year-to-date orders were a new record for the first nine months of any fiscal year, and our opportunity list continues to be encouraging.
